01-15-00999-CR

                                         CHRIS DANIEL
    4Bk                             HARRIS COUNTY DISTRICT CLERK

     VggnW           CORRECTION LETTER - DEFENDANT'S NAME
                                                                                        FILED IN
    November 20, 2015                                                            1st COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                11/25/2015 10:25:00 AM
    BOB WICOFF
    ATTORNEY OF RECORD                                                           CHRISTOPHER A. PRINE
                                                                                         Clerk
    1201 FRANKLIN, 13™ FLOOR
    HOUSTON, TX 77002

    Defendant’s Name: DONALD NEALEY

    Cause No: 1481930

.   Court:   228™ DISTRICT COURT
    Please note the following appeal updates on the above mentioned cause:

    Notice of Appeal Filed Date: 1 1/17/15
    Sentence Imposed Date: 11/13/15
    Court of Appeals Assignment: First Court of Appeals
    Appeal Attorney of Record: BOB WICOFF




    Sincerely,             ~
    S .ioc«&s
    S. NORRIS

    Criminal Post Trial Deputy

    CC: Devon Anderson
        District Attorney
        Appellate Division
        Harris County, Texas

        MATTIE KIMBLE (DELIVERED VIA E-MAIL)



    This is your notice to inform any and.all substitute reporters in this cause.




                        1 20 1 Franklin P.O. Box 465 1 Houston, Texas 772 10-465 1
                                    CHRIS DANIEL
9            g                 HARRIS COUNTY DISTRICT CLERK
 $       9
November 18, 2015

BOB WICOFF
ATTORNEY OF RECORD
1201 FRANKLIN, 13™ FLOOR
HOUSTON, TX 77002

Defendant’s Name- DONALD NEALY

Cause No 1481930

Court:   228™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause.

Notice of Appeal Filed Date: 1 1/17/15
Sentence Imposed Date: 11/13/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: BOB WICOFF




Sincerely,


S. NORRIS

Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     MATTIE KIMBLE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.


                                                                                RECORDER’S MEMORANDUM
                                                                                This instrument is of poor quality
                                                                                      at the time of imaging
                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
                                                       Cause No

                                               THE STATE OF TEXAS
                                                                      4U3mz>
                                                                                                                                        -V2--ft*
                                                       V'
                     fhMALA               |\kS&U§y A/K/A/

                  qnJ&            £5     istrict Court / County Criminal Court at Law No.
                                                                                                                                                     iX
                                                           Harris County, Texas                                  FILED
                                                                                                                  Chflb Daniel
                                                                                                                      District Clerk
                                                           NOTICE OF APPEAL                                          NOV 1 7 2015
TO THE HONORABLE JUDGE OF SAID COURT:                                                                     Time:.       Harris County, Texas

On  l\            n- is
NOTICE OF APPEAL of his conviction
                                   (date), the defendant                      in
                                                                                                          By
                                                                                   the above numbered and styled caQsoulyves


The   undesigned attorney (check appropriate box):
          MOVES to withdraw
          ADVISES the court that he will CONTINUE to represent t)                        :ndi           ipq&l

  \\~n-
Date
                             K
                                                                        Attorney (Signature)


Defendant (Printed name)                                                Attorney      (Printed name)
                                                                                         <3_sd_
                                                                                      V~TM
                                                                        State Bar Number       ,
                                                                              1 C7V _ jr
                                                                                                                                    .
                                                                        Address
                                                                               rid
                                                                        Telephone Number
                                                                                                   m
The deljpifdant (check all that apply):
    n      REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him
          ASKS the Court to ORDER that a free record be provided to him
          ASKS the court to set BAIL
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief



              (Signature)                    7        jj                Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy' District Clerk of Hams County, Texas

                                                                                                                RECORDER'S MEMORANDUM
                                                                                                                This instrument is of poor quality
                                                                                                                      at the time of imaging
http //hcdco-mtranet2013/Crimmal/Criminal Courts/SOPs and Forms Libran /Criminal Forms/Notice of Appeal (2pages-without Affirmation) docPage I
of 2                                                             1/09/08
                                                                  ORDER

          On                                  the Court conducted a hearing and FINDS that defendant / appellant

               is NOT indigent at      this time
           0/ÿsfmdigent for the purpose of
                     (3"£mploying counsel
                     GJÿaying for a clerk's and court reporter's record
                     GTfmiploymg counsel or paying for a clerk's and court reporter's record
The Court ORDERS that
          Counsel's motion to w11h d ra \ÿisG RANTEDT'D E N I ED.
          Defendant / appellant's motion (to betbundindigent) is DENIED
          Defendant's / appellant's motion           is   GRANTED and
                                                                               U                                                                  C-~
                                                          _ (attorney's name & bar card numberl                                                             t
                                                                                                                                                            Q
                     s APPOINTED to represent defendant / appellant on appeal                                      1}/ Lf                               '   s
                     The COURT REPORTER
                     defendant / appellant
                                                    is   ORDERED to prepare and file the reporter's record without charge to                      m
BAIL IS
          SET at $   _
          TO CONTINUE as presently set
    EL-'DENIED and        is   SET at NO BOND (Felony Only)

DATE SIGNED                    II Igwg'
                                                                         JL(DGE RRESIDING.
                                                                                      COURT /
                                                                         COUNTY CRIMINAL COURT AT LAW NO
                                                                         HARRIS COUNTY, TEXAS




http //hcdco-intranet2013/Criminal/Cnminal Courts/SOPs and Forms Libran'/Criminal Forms/Notice of Appeal (2pages-without Affirmation) docPage 2
of 2                                                              1/09/08
    m
    m                                                    Cause No. 1481930
                                                                                                                           ®              A
THE STATE         OF   TEXAS                                                   IN THE    228™           DISTRICT COURT

v. DONALD NEALEY                                                               COUNTY CRIMINAL COURT AT LAW NO.

                  , Defendant                                                  HARRIS COUNTY, TEXAS

          TRIAL COURT'S CERTIFICATION                             OF   DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case
    P>T      is not a plea-bargain case, and the defendant has the right of appeal [or]
             is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal [or]
             is a plea-bargain case, but the trial court has given permission to appeal, arrathÿd&amMit JÿS the
             right of appeal [or]
             is a plea-bargain case, and the defendant has NO right of appeal [or]
                                                                                                               N0V 1 3 2015
             the defendant has waived the right of appeal                        Tlme:_
                                                                                                  By.
         'AM i                              U                                          j-i    /v        rr        Deputy
Judge
                           d                                              Date Signed


I have received a copy of this certification I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pio se
petition for discretionary review in the court of appeals TEX R APP P 68 2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if 1 fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review



Defendant                                                                 Defendant's Counsel

Mailing Address        _                                                  State Bar of Texas ID number             ill                     AS
Telephone number                                                          Mailing Address               (<7C H                     tSfl
Fax number (if any)-                                                      Telephone number              ~i ® UIPT
                                                                          Fax number (if any)           -1 (J IMl Ml
*  '
     A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is. a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal ' TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)
CAUSE NO.:            mm 93o
                                       PAUPER’S OATH ON APPEAL
                                                                         OFFENSE:      QAliMb£K                         fc-
THE STATE OF TEXAS                                                                     DISTRICT COURT
VS                                                                       OF                                    1/
                      Ajoadoÿ                                            HARRIS COUNTY, TEXAS
TO THE HONORABLE JUDGE OF S,

       NOW COMESA                                                   defendant in the above styled and numbered
cause, and states under oath that he is without funds, pp6perty or income. The defendant respectfully petitions
the court to:y(check all that apply)                   ‘
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.




SUBSCRIBEDÿ) |W              APPEAL CARD

Court                                       Cause No.
mTH                        lD-             Idling

                     The State of Texas
                            Vs
           Id. MWe


Date Notice
                           II- 0-/3
                                           _ _
Of Appeal:




                  __
Presentation:                       Vol.     Pg.

Judgment:                           Vol.     Pg..

Judge Presiding   l .eshe.
Court Reporter               fci/»ihfe.
Court Reporter
Court Reporter

Attorney
on Trial   _Robert
Attorney
on Appeal         KP

              Appointed    _      Hired

Offense                tAuÿJe.ÿ-
              P

Jury Trial           Yes          No

Punishment
Assessed


(If Known)
             _
Companion Cases
                                              MVXC&I
Amount of
Appeal Bond       ±0
Appellant
Confined:
                     YesÿÿNo                            r
Date Submitted
To Appeal Sectionÿ         inn*                        &
                                                   7
Deputy Clerk